Case 1:19-cv-01041-RJJ-RSK ECF No. 38-1, PageID.698 Filed 12/08/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
____________________________________
UNITED STATES OF AMERICA and         )
THE STATE OF MICHIGAN,               )
                                     )
                  Plaintiffs,        )
                                     )                     Civil Action No. 1:19-cv-1041
            v.                      )                      Chief Judge Robert J. Jonker
                                     )                     Magistrate Judge Ray Kent
NCR CORPORATION,                     )
                                     )
                  Defendant.         )
                                     )
GEORGIA-PACIFIC LLC, GEORGIA-        )
PACIFIC CONSUMER PRODUCTS LP, )
INTERNATIONAL PAPER COMPANY, )
and WEYERHAEUSER COMPANY,            )
                                     )
                  Intervenors.       )
_______________________________ ___)


              ORDER AUTHORIZING NCR CORPORATION’S DEPOSIT
                 OF FUNDS INTO COURT REGISTRY ACCOUNT

       The United States has filed an Unopposed Motion To Authorize Deposit Of Funds Into A

Court Registry Account, which seeks authorization for Defendant NCR Corporation (“NCR”) to

deposit in the Court Registry Account settlement payment to be made by NCR under a recently

entered Consent Decree (ECF No. 37) to earn interest in accordance with the Clerk of the

Court’s normal investment procedures.

       NOW, THEREFORE, in light of the United States’ Motion, and good cause appearing,

IT IS HEREBY ORDERED:




                                               1
Case 1:19-cv-01041-RJJ-RSK ECF No. 38-1, PageID.699 Filed 12/08/20 Page 2 of 2




        1.     Pursuant to Fed. R. Civ. P. 67, the Clerk of the Court shall accept any payment by

NCR into the Court Registry Account that is required under the Consent Decree entered in this

case.

        2.     The funds deposited in the Court Registry Account shall earn interest in

accordance with the normal investment procedures of the Clerk of the Court.

        3.     Any disbursement from the Court Registry Account shall be made only in

accordance with a separate Withdrawal Order of this Court. The Withdrawal Order shall direct

disbursement to the Plaintiffs in the event the Consent Decree becomes a final non-appealable

judgment. The Withdrawal Order shall direct disbursement to NCR to return the settlement

payment if the entry of the Consent Decree is overturned on appeal.

        4.     Pursuant to 28 U.S.C. § 1914(b) and the Judicial Conference Schedule of Fees, no

fees shall be charged for services rendered on behalf of the United States in conjunction with this

deposit of funds into a Court Registry Account.


        SO ORDERED.


        _____________________                        ____________________________________
              Date                                   Chief United States District Judge
